
	

113 HR 4184 IH: To amend title 38, United States Code, to clarify the manner in which an advance payment of initial educational assistance paid by the Secretary of Veterans Affairs is charged against the entitlement of a veteran to such assistance.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4184
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Titus (for herself, Mr. Cook, Ms. Jackson Lee, Mr. Johnson of Ohio, Mr. Honda, Mr. O’Rourke, Ms. Brownley of California, Mr. Meeks, Mrs. Kirkpatrick, Mr. Bentivolio, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the manner in which an advance payment of initial
			 educational assistance paid by the Secretary of Veterans Affairs is
			 charged against the entitlement of a veteran to such assistance.
	
	
		1.Clarification of advance payment of initial educational assistance or subsistence allowance
			(a)ClarificationSection 3680(d)(2) of title 38, United States Code, is amended by inserting after the third
			 sentence the following new sentence: For purposes of the entitlement to educational assistance of the veteran or person receiving an
			 advance payment under this subsection, the advance payment shall be
			 charged against the final month of the entitlement of the person or
			 veteran and, if necessary, the penultimate such month. In no event may any
			 veteran or person receive more than one advance payment under this
			 subsection during any academic year..
			(b)Effective dateThe amendment made by subsection (a) shall apply with respect to an advance payment of educational
			 assistance made after the date that is 90 days after the date of the
			 enactment of this Act.
			
